
	
		IIA
		111th CONGRESS
		2d Session
		S. J. RES. 36
		IN THE SENATE OF THE UNITED STATES
		
			July 27, 2010
			Mr. Baucus introduced
			 the following joint resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relative to authorizing regulation of contributions to
		  candidates for State public office and Federal office by corporations and labor
		  organizations, and expenditures by corporate entities and labor organizations
		  in support of, or opposition to such candidates. 
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission by the Congress:
			
				
					 —
					1.Congress shall have the power
				to regulate the contribution of funds by corporations and labor organizations
				to a candidate for election to, or for nomination for election to, a Federal
				office, and the power to regulate the expenditure of funds by corporations and
				labor organizations made in support of, or opposition to, such
				candidates.
					2.A State shall have the power to
				regulate the contribution of funds by corporations and labor organizations to a
				candidate for election to, or for nomination for election to, public office in
				the State, and the power to regulate the expenditure of funds by corporations
				and labor organizations made in support of, or opposition to, such
				candidates.
					3.Nothing contained in this
				Amendment shall be construed to allow Congress or a State to make any law
				abridging the freedom of the press.
					
		
